DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/22/2021 has been entered. Claims 1-4, 7-15, 17, and 19-20 are currently pending in the application, claims 5-6, and 18 are cancelled by amendment, and claims 1, 17, and 20 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (U.S. Patent No. 9,348,492 B1) hereinafter Penilla in view of Kayhani et al. (U.S. Publication No. 2019/0279496 A1) hereinafter Kayhani in view of Chen et al (U.S. Patent No. 9,065,929 B2) hereinafter Chen.

Regarding claim 1, Penilla discloses:
receiving, by a vehicle system component, initial information related to a user of a vehicle [see Column 46 lines 1-22 - discusses that the vehicle computer detects a user device (Jacks phone), and also identifies a specific user (Jack) and user settings due to the user device being previously registered, and see Figure 22 below];
sending, by the vehicle system component to a user device having a unique identifier, an invitation to connect to the vehicle system component to establish a private two-way communication channel for communication between the user device and a bot associated with the vehicle during a trip, wherein the invitation comprises information related to the initial information [see Column 46 lines 1-22 - discusses that the vehicle computer can send an invitation to Jack (asking if he wants to access settings of the vehicle), there is then a bot communicating with Jack asking questions if he does accept (see Column 18 lines 30-33 – discusses changing from text to voice for applications), the invitation is associated with the registered user that is detected in the first step, and see Figure 22 below];
receiving an acceptance of the invitation [see Column 46 lines 1-22 - discusses that if Jack determines that he wishes to join Chen's car, Jack can request access by entering his credentials, and then sending his credentials to be verified (vehicle computer receiving), and see Figure 22 below];
responsive to receipt of the acceptance, creating the bot and establishing the private two-way communication channel between the user device and the bot [see Column 46 lines 1-22 - discusses that after the credentials have been verified, the user profile for Jack is accessed, such as: by referring to previously saved profile data on cloud services, and the bot can asks Jack questions after acceptance, such as: "where are you sitting" and Jack can respond, and see Figure 22 below];
sending, from the bot to the user, information responsive to received user information over the private two-way communication channel that incorporates the initial information [see Figure 22 below - the bot can asks Jack questions that incorporates the user information/ registration information "adjust your previous settings?" and can have a learning behavior with regard to past trips and predict future trip settings based on the past trips (see Column 15, lines 4-24)]; and
terminating the bot and the private two-way communication channel according to a termination criterion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla

However, Penilla fails to disclose:
wherein the user device comprises a telecoil used to communicate with the user;
receiving an assistance request from the user;
sending the assistance request to other users who are vehicle passengers containing a request of assistance for the user;
sending a response to the sent assistance request to the user.

Kayhani discloses:
 receiving an assistance request from the user [see Paragraph 0055 - discusses a passenger (with a registered disability) sends an indication that the passenger needs assistance to a transit system];
sending the assistance request to other users who are vehicle passengers containing a request of assistance for the user [see Paragraph 0056 – discusses the transit system controls the matching of helpers (other passengers) with the passenger, and providing the request to only those helpers];
sending a response to the sent assistance request to the user [see Paragraph 0057 – discusses that the helper moves to the passenger, and the passenger confirms that the helper assisted the passenger through the mobile device (the response being the helper moving toward and assisting the passenger)].

Kayhani suggests that during transit there may not be enough staff to help a user with disability, and that by registering transit passengers as capable assisting passengers can overcome the issue of not having enough staff to assist users with a disability [see Paragraphs 0002-0003].
Penilla to include an assistance request to other passengers as taught by Kayhani in order to overcome the limited availability of staff aboard transit systems [Kayhani, see Paragraphs 0002-0003]

However, the combination of Penilla and Kayhani fails to disclose wherein the user device comprises a telecoil used to communicate with the user

	Chen discloses wherein the user device comprises a telecoil used to communicate with the user [see Figure 3 below – depicts that a user device 1 comprises a telecoil 21].

    PNG
    media_image2.png
    473
    663
    media_image2.png
    Greyscale

Figure 3 of Chen

Chen suggests that by integrating a telecoil into a mobile device, environmental noise is not amplified when using a telecoil to receive audio [see Column 1, lines 33-38].
Penilla to include a hearing aid with a telecoil as taught by Chen in order to reduce environmental noise with communication channels [Chen, see Column 1, lines 33-38].

Regarding claim 2, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses wherein the termination criterion is selected from the group consisting of: a user indication of the trip conclusion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].

Regarding claim 3, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses wherein the initial information is received prior to the trip [see Column 45-46 lines 64-67 and 1-6 - discusses that user device can be detected before the user becomes a passenger].

Regarding claim 4, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses wherein the initial information is received from the user device [see Column 46 lines 1-22 - discusses that the vehicle system detects a user device (Jacks phone), and also identifies a specific user (Jack) due to the user device being previously registered, and see Figure 22 below].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla


Regarding claim 7, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses a user device [see Figure 8 below – user device 110]. 


    PNG
    media_image3.png
    145
    398
    media_image3.png
    Greyscale

Figure 8 of Penilla

Chen further discloses wherein a user device comprises a microphone [see Figure 3 below – microphone 9].

    PNG
    media_image2.png
    473
    663
    media_image2.png
    Greyscale

Figure 3 of Chen

Chen suggests mobile devices are compatible to have both a microphone and hearing aid (and its telecoil) [see Column 1, lines 44-45].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device as taught by Penilla to include a microphone as taught by Chen due to the compatibility of having a microphone and hearing aid (and its telecoil) [Chen, see Column 1, lines 44-45].

	Regarding claim 8, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses wherein the vehicle system component is a vehicle communication system incorporated into the vehicle [see Column 32 lines 61-67 and Column 33 lines 1-8 – discusses the vehicle computer 1906 being able to receive information through an antenna 1928 and can invoke stored programs and see Figure 13A below – depicts a vehicle computer 1906 with a communication component 1928], the method further comprising persistently storing the initial information [see Column 25 lines 43-53 - discusses that the user information can be stored on the vehicle (transferred from cloud 120) when a user decides they want to use that vehicle].

    PNG
    media_image4.png
    659
    463
    media_image4.png
    Greyscale

Figure 13A of Penilla

	Regarding claim 10, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses wherein the vehicle system component is a vehicle system server [see Column 45 lines 38-44 and Figure 22 above – discusses that the user can access the vehicle through the cloud and see Figure 9A below – depicts a cloud 120 (with a server 350)], the method further comprising persistently storing the initial information in a server database [see Column 27 lines 26-55 - discusses user information can be stored in the cloud 120 using servers 350].


    PNG
    media_image5.png
    338
    421
    media_image5.png
    Greyscale

Figure 9A of Penilla

	Regarding claim 12, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses wherein the bot is provided as a service in a cloud environment see Figure 22 below - depicts a user communicating with a bot to confirm sitting arrangements and settings, and see Column 34 lines 57-67 and Column 35 lines 1-30 – discusses that the APP (comprising the bot used for the communication as described above) can run virtually on a cloud 120 and take input remotely using any connected device over the internet (via user device 110)].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla

Regarding claim 13, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses persistently storing the initial information in the user device [see Column 30 lines 27-48 – discusses that the users device can store user information and allow for syncing with vehicles]

Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses deleting the initial information from the vehicle system component upon the termination of the private two-way communication channel [see Column 28 lines 18-25 – discusses when the user is done with the vehicle the user information will be terminated]

Regarding claim 15, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses sending information to the user device based on information related to other users [see Column 39 lines 8-34 – discusses that the cloud can analyze behavior for passengers and learn recommendations for other passengers via analyzing setting profiles using data sets of passengers the cloud can compute probability functions to predict similarities and suggest recommendations for users/passengers].

Regarding claim 17, Penilla discloses a processor that is configured to [see Column 52 lines 63-65 and Column 53 lines 1-7 – discusses that a processor can execute the computer code stored on the memory for the various embodiments of the disclosure]]: 
receive initial information related to a user of a vehicle [see Column 46 lines 1-22 - discusses that the vehicle computer detects a user device (Jacks phone), and also identifies a specific user (Jack) and user settings due to the user device being previously registered, and see Figure 22 below]; 
send to a user device having a unique identifier, an invitation to connect to the vehicle system component to establish a private two-way communication channel for communication between the user device and a bot associated with the vehicle during a trip, wherein the invitation comprises information related to the initial information [see Column 46 lines 1-22 - discusses that the vehicle computer can send an invitation to Jack (asking if he wants to access settings of the vehicle), there is then a bot communicating with Jack asking questions if he does accept (see Column 18 lines 30-33 – discusses changing from text to voice for applications), the invitation is associated with the registered user that is detected in the first step, and see Figure 22 below]; 
receive an acceptance of the invitation [see Column 46 lines 1-22 - discusses that if Jack determines that he wishes to join Chen's car, Jack can request access by entering his credentials, and then sending his credentials to be verified (vehicle computer receiving), and see Figure 22 below]; 
responsive to receipt of the acceptance, create the bot and establishing the private two-way communication channel between the user device and the bot [see Column 46 lines 1-22 - discusses that after the credentials have been verified, the user profile for Jack is accessed, such as: by referring to previously saved profile data on cloud services, and the bot can asks Jack questions after acceptance, such as: "where are you sitting" and Jack can respond, and see Figure 22 below]; 
send, from the bot to the user, information responsive to received user information over the private two-way communication channel that incorporates the initial information [see Figure 22 below - the bot can asks Jack questions that incorporates the user information/ registration information "adjust your previous settings?" and can have a learning behavior with regard to past trips and predict future trip settings based on the past trips (see Column 15, lines 4-24)]; and 
terminate the bot and the private two-way communication channel according to a termination criterion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla

However, Penilla fails to disclose:
wherein the user device comprises a telecoil used to communicate with the user;
receive an assistance request from the user;
send the assistance request to other users who are vehicle passengers containing a request of assistance for the user;
send a response to the sent assistance request to the user.

Kayhani discloses:
 receive an assistance request from the user [see Paragraph 0055 - discusses a passenger (with a registered disability) sends an indication that the passenger needs assistance to a transit system];
send the assistance request to other users who are vehicle passengers containing a request of assistance for the user [see Paragraph 0056 – discusses the transit system controls the matching of helpers (other passengers) with the passenger, and providing the request to only those helpers];
send a response to the sent assistance request to the user [see Paragraph 0057 – discusses that the helper moves to the passenger, and the passenger confirms that the helper assisted the passenger through the mobile device (the response being the helper moving toward and assisting the passenger)].

Kayhani suggests that during transit there may not be enough staff to help a user with disability, and that by registering transit passengers as capable assisting passengers can overcome the issue of not having enough staff to assist users with a disability [see Paragraphs 0002-0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transportation system that communicates with user devices as taught by Penilla to include an assistance request to other passengers as taught by Kayhani in order to overcome the limited availability of staff aboard transit systems [Kayhani, see Paragraphs 0002-0003]

However, the combination of Penilla and Kayhani fails to disclose wherein the user device comprises a telecoil used to communicate with the user

	Chen discloses wherein the user device comprises a telecoil used to communicate with the user [see Figure 3 below – depicts that a user device 1 comprises a telecoil 21].
 
    PNG
    media_image2.png
    473
    663
    media_image2.png
    Greyscale

Figure 3 of Chen

Chen suggests that by integrating a telecoil into a mobile device, environmental noise is not amplified when using a telecoil to receive audio [see Column 1, lines 33-38].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device as taught by Penilla to include a hearing aid with a telecoil as taught by Chen in order to reduce environmental noise with communication channels [Chen, see Column 1, lines 33-38].


Regarding claim 19, Penilla, Kayhani, and Chen disclose the invention with respect to claim 17. Penilla further discloses wherein the vehicle system component is a vehicle communication system that is a part of the vehicle [see Column 32 lines 61-67 and Column 33 lines 1-8 – discusses the vehicle computer 1906 being able to receive information through an antenna 1928 and can invoke stored programs and see Figure 13A below – depicts a vehicle computer 1906 with a communication component 1928], the system component further comprising a vehicle database that is resident on the vehicle and persistently stores the initial information [see Column 25 lines 43-53 - discusses that the user information can be stored on the vehicle (transferred from cloud 120) when a user decides they want to use that vehicle].


    PNG
    media_image4.png
    659
    463
    media_image4.png
    Greyscale

Figure 13A of Penilla

Regarding claim 20, the computer program product comprising a computer readable storage medium having computer-readable program code embodied therewith to, when executed on a processor, causes the vehicle system component to [see Column 52 lines 63-65 and Column 53 lines 1-7 – discusses that a processor can execute the computer code stored on the memory for the various embodiments of the disclosure]: 
see Column 46 lines 1-22 - discusses that the vehicle computer detects a user device (Jacks phone), and also identifies a specific user (Jack) and user settings due to the user device being previously registered, and see Figure 22 below]; 
send to a user device having a unique identifier, an invitation to connect to the vehicle system component to establish a private two-way communication channel for communication between the user device and a bot associated with the vehicle during a trip, wherein the invitation comprises information related to the initial information [see Column 46 lines 1-22 - discusses that the vehicle computer can send an invitation to Jack (asking if he wants to access settings of the vehicle), there is then a bot communicating with Jack asking questions if he does accept (see Column 18 lines 30-33 – discusses changing from text to voice for applications), the invitation is associated with the registered user that is detected in the first step, and see Figure 22 below]; 
receive an acceptance of the invitation [see Column 46 lines 1-22 - discusses that if Jack determines that he wishes to join Chen's car, Jack can request access by entering his credentials, and then sending his credentials to be verified (vehicle computer receiving), and see Figure 22 below];
responsive to receipt of the acceptance, create the bot and establishing the private two- way communication channel between the user device and the bot [see Column 46 lines 1-22 - discusses that after the credentials have been verified, the user profile for Jack is accessed, such as: by referring to previously saved profile data on cloud services, and the bot can asks Jack questions after acceptance, such as: "where are you sitting" and Jack can respond, and see Figure 22 below];
send, from the bot to the user, information responsive to received user information over the private two-way communication channel that incorporates the initial information [see Figure 22 below - the bot can asks Jack questions that incorporates the user information/ registration information "adjust your previous settings?" and can have a learning behavior with regard to past trips and predict future trip settings based on the past trips (see Column 15, lines 4-24)]; and 
terminate the bot and the private two-way communication channel according to a termination criterion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla

However, Penilla fails to disclose:
wherein the user device comprises a telecoil used to communicate with the user;
receive an assistance request from the user;
send the assistance request to other users who are vehicle passengers containing a request of assistance for the user;


Kayhani discloses:
 receive an assistance request from the user [see Paragraph 0055 - discusses a passenger (with a registered disability) sends an indication that the passenger needs assistance to a transit system];
send the assistance request to other users who are vehicle passengers containing a request of assistance for the user [see Paragraph 0056 – discusses the transit system controls the matching of helpers (other passengers) with the passenger, and providing the request to only those helpers];
send a response to the sent assistance request to the user [see Paragraph 0057 – discusses that the helper moves to the passenger, and the passenger confirms that the helper assisted the passenger through the mobile device (the response being the helper moving toward and assisting the passenger)].

Kayhani suggests that during transit there may not be enough staff to help a user with disability, and that by registering transit passengers as capable assisting passengers can overcome the issue of not having enough staff to assist users with a disability [see Paragraphs 0002-0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transportation system that communicates with user devices as taught by Penilla to include an assistance request to other passengers as taught by Kayhani in order to overcome the limited availability of staff aboard transit systems [Kayhani, see Paragraphs 0002-0003]

Penilla and Kayhani fails to disclose wherein the user device comprises a telecoil used to communicate with the user

	Chen discloses wherein the user device comprises a telecoil used to communicate with the user [see Figure 3 below – depicts that a user device 1 comprises a telecoil 21].

    PNG
    media_image2.png
    473
    663
    media_image2.png
    Greyscale

Figure 3 of Chen

Chen suggests that by integrating a telecoil into a mobile device, environmental noise is not amplified when using a telecoil to receive audio [see Column 1, lines 33-38].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device as taught by Penilla to include a hearing aid with a telecoil as taught by Chen in order to reduce environmental noise with communication channels [Chen, see Column 1, lines 33-38].

Claims 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Kayhani in view of Chen further in view of Bartel et al (U.S. Publication No. 2019/0156679 A1) hereinafter Bartel.

Regarding claim 2, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1. Penilla further discloses wherein the termination criterion is selected from the group consisting of:
 a user indication of the trip conclusion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].
However, the combination of Penilla, Kayhani, and Chen fails to disclose wherein the termination criterion is selected from the group consisting of: the user arriving at a pre-defined location, and completion of executing a pre-defined sequence of trip elements.
Bartel discloses wherein the termination criterion is selected from the group consisting of: the user arriving at a pre-defined location [see Figure 4B below – discusses that the user can input destination information prior to pick up 410, and after dropping off the passenger 450, the system resets 436], and completion of executing a pre-defined sequence of trip elements [see Paragraph 0075-0077 and see Figure 4B below - discusses the user defining where the pick-up location and drop off location are (pre-defined sequence of trip elements of where to pick up and where to drop off 410 and 428) and after dropping off the system resets 436].


    PNG
    media_image6.png
    672
    504
    media_image6.png
    Greyscale

Figure 4B of Bartel

Bartel teaches that resetting the control interface allows the vehicle to service a new request for pick up and drop off [see Paragraph 0080].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the termination criteria as taught by Penilla to include the criteria of the user arriving at a pre-defined, and completion of executing a pre-defined sequence of trip elements as taught by Bartel in order to reset the system to accommodate different users with impairments [Bartel, see Paragraph 0080].


	Regarding claim 9, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1 and claim 8. Penilla further discloses: 
wherein the initial information is stored in a user portion of a vehicle database, persistently storing information in the vehicle database [see Column 25 lines 43-62 - discusses that the user profile can be stored onto a vehicle when a user decides to use the vehicle, and that the user profile is stored to database 115], and the user device [see Figure 8 below – depicts user device 110].

    PNG
    media_image3.png
    145
    398
    media_image3.png
    Greyscale

Figure 8 of Penilla

	However, the combination of Penilla, Kayhani, and Chen fails to disclose acquiring route information and persistently storing it in a route portion of the vehicle database; acquiring vehicle information and persistently storing it in a vehicle portion of the vehicle database; and sending information to the user device based on data from the user portion, the route portion, and the vehicle portion.
	Bartel discloses acquiring route information [see Paragraph 0035 – discusses that the transport facilitation system 100 can acquire route information using map data 179 and traffic data 177 and provide the route information to the vehicle 109 (uses information to determine pick-up route to passenger)]; and acquiring vehicle information [see Paragraph 0031 – discusses that the transport facilitation system 100 can acquire vehicle information 134 (perform a lookup to select a vehicle that has accommodations depending on the requesting user with impairments) and send a configuration to the vehicle to set up the accommodations (see Paragraph 0036)].
Penilla teaches that databases can be local storage on vehicles [see Column 25 lines 59-62].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle database as taught by Penilla with the acquired vehicle information and route information as taught by Bartel in order to store information locally on the vehicle [Penilla, see Column 25 lines 59-53].

Bartel further discloses sending information to the user device based on data from the user portion, the route portion, and the vehicle portion [user portion - see Paragraph 0036 - discusses that configuration settings regarding the impairment can be sent to the user device to help assist/guide the person and see Paragraph 0084 – discusses examples of configuration settings for users being implemented, route portion - see Paragraph 0030 – discusses that selection engine 135 can send a request to the user device to meet at the pick-up location, see Paragraph 0084 – discusses that the route information of the vehicle can be sent to the user device and see Paragraph 0091 – user device can display ride updates, and vehicle information - see Paragraph 0034 – discusses that the selection engine 195 can transmit identifying information about the selected vehicle to the user device].
Bartel suggests that sending information to the user device based on the user portion, the user can be assisted depending on their impairment [see Paragraph 0084], sending information to the user device based on the vehicle portion allows the user to identify the vehicle [see Paragraph 0034], and sending information to the user device based on the route portion allows the user to track the vehicle [see Paragraph 0034].
Penilla to send information based on data from the user portion, the vehicle portion, and the route portion to the user device as taught by Bartel in order to be assist the user depending on their impairment [Bartel, see Paragraph 0084], notify the user so they can identify the vehicle [Bartel, see Paragraph 0034], and allow the user to track the vehicle [Bartel, see Paragraph 0034].

	Regarding claim 11, Penilla, Kayhani, and Chen disclose the invention with respect to claim 1 and claim 10. Penilla further discloses: 
wherein the vehicle system component is a vehicle system server [see Figure 9A below – depicts a server 350], 

    PNG
    media_image5.png
    338
    421
    media_image5.png
    Greyscale

Figure 9A of Penilla

the method further comprising persistently storing the initial information in a server database [see Column 27 lines 26-55 - discusses user information can be stored in cloud 120 in a user portion 160 and is managed by the server 350], and the user device [see Figure 8 below – depicts user device 110].


    PNG
    media_image3.png
    145
    398
    media_image3.png
    Greyscale

Figure 8 of Penilla

	 However, the combination of Penilla, Kayhani, and Chen fails to disclose acquiring route information and persistently storing it in a route portion of the server database; acquiring vehicle information and persistently storing it in a vehicle portion of the server database; and sending information to the user device based on data from the user portion, the route portion, and the vehicle portion.
Bartel discloses acquiring route information and persistently storing it in a route portion of the server database [see Paragraph 0026 – discusses that a hot spot manager  165 can acquire pick-up data 107 to determine the most optimal pick up locations and store the pick-up locations to the hot spots 139 portion of the database 130 of the transport facilitation system 100 and see Paragraph 0093 – discusses that the transport facilitation system 100 may be implemented as a server or servers 700)]; and acquiring vehicle information and persistently storing it in a vehicle portion of the server database [see Paragraph 0095 – discusses that a processor 710 of the server 700 can acquire vehicle information 744 from the stored vehicle profiles 744 of the storage device 740 and see Paragraph 0028 – discusses that the transport facilitation system 100 can store vehicle profile data 134 in database 130 and see Paragraph 0093 – discusses that the transport facilitation system 100 may be implemented as a server or servers 700].
Bartel suggests that by having a database with vehicle profiles, rider profiles, and route profiles the most optimal vehicle to service a person with an impairment can be determined [see Paragraph 0031].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the server database as taught by Penilla to include the vehicle information and route information as taught by Bartel in order to accommodate impaired passengers by determining the most optimal vehicle to service that passenger [Bartel, see Paragraph 0031].
Bartel further discloses sending information to the user device based on data from the user portion, the route portion, and the vehicle portion [user portion - see Paragraph 0036 - discusses that configuration settings regarding an impairment can be sent to the user device to help assist/guide the person and see Paragraph 0084 – discusses examples of configuration settings for users being implemented, route portion - see Paragraph 0030 – discusses that selection engine 135 can send a request to the user device to meet at the pick-up location, see Paragraph 0084 – discusses that the route information of the vehicle can be sent to the user device and see Paragraph 0091 – user device can display ride updates, and vehicle information - see Paragraph 0034 – discusses that the selection engine 195 can transmit identifying information about the selected vehicle to the user device].
Bartel suggests that sending information to the user device based on the user portion, the user can be assisted depending on their impairment [see Paragraph 0084], sending information to the user device based on the vehicle portion allows the user to identify the vehicle [see Paragraph 0034], and sending information to the user device based on the route portion allows the user to track the vehicle [see Paragraph 0034].
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the server as taught by Penilla to send Bartel in order to be assist the user depending on their impairment [Bartel, see Paragraph 0084], notify the user so they can identify the vehicle [Bartel, see Paragraph 0034], and allow the user to track the vehicle [Bartel, see Paragraph 0034].

Response to Arguments
Examiner acknowledges Applicants arguments, however are moot based on the new reference being applied in the 35 U.S.C. 103 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665